In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Shyquan M. appeals from an order of disposition of the Family Court, Kings County (McElrath, J.), dated April 10, 2013, which, upon a fact-finding order of the same court dated February 7, 2013, made after a hearing, finding that he committed acts which, if committed by an adult, would have constituted the crimes of attempted gang assault in the first degree, assault in the second degree, criminal possession of a weapon in the fourth degree, and menacing in the second degree, adjudicated him to be a juvenile delinquent, and, inter alia, placed him on probation for a period of 18 months and directed him to perform 75 hours of community service.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the *748proper disposition in a juvenile delinquency proceeding (see Family Ct Act § 141; Matter of Tafari M., 90 AD3d 1052, 1053 [2011]; Matter of Cooper C., 81 AD3d 643, 644 [2011]; Matter of Gustav D., 79 AD3d 868, 869 [2010]), and its determination is accorded great deference (see Matter of Paul T., 107 AD3d 726, 727 [2013]; Matter of Donovan E., 92 AD3d 881, 882 [2012]). Contrary to the appellant’s contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and, inter alia, placing him on probation for a period of 18 months and directing him to perform 75 hours of community service (see Family Ct Act §§ 352.2 [1] [b]; 353.2). The disposition was appropriate in light of, among other factors, the seriousness of the offenses, the recommendation made in the probation report, and the appellant’s excessive absences from school, poor academic performance, and school suspensions (see Matter of Anthony G., 82 AD3d 1235 [2011]; Matter of Liston J., 81 AD3d 648, 649 [2011]; Matter of Gustav D., 79 AD3d at 869).
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.